Citation Nr: 0726051	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include bipolar disorder and post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for alcoholism 
secondary to a mental disorder, to include bipolar disorder 
and PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1970 through August 1974, and from September 1980 
through September 1984.  He also served in the Navy Reserves 
from September 1984 through December 1997, and the Air 
National Guard from December 1997 through September 2002.  
The dates of active reserve service have not yet been 
verified, according to the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that the mental disorders claim has been 
recharacterized due to medical evidence of current diagnoses 
of both bipolar disorder and PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claims are not yet ready for appellate review.  
To date, the veteran has not received a VA mental disorders 
examination.  Under VA regulation, a medical examination is 
warranted when the information and evidence of record does 
not contain sufficient evidence to decide the claim, but 
contains competent evidence of a currently diagnosed 
disability, evidence that the veteran suffered an event, 
injury or disease in service, and an indication that the 
claimed disability may be associated with the established 
event, injury or disease or with another service connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  

In this case, the claims folder contains evidence of 
currently diagnosed bipolar disorder and PTSD.  See private 
treatment records dated between May 2001 and February 2005, 
including February 2005 statement from Dr. Mendoza.  

There is also evidence that the veteran may have had initial 
manifestations of these diseases during service, or possibly 
an initial diagnosis during service.  The veteran submitted 
copies of his diary from Vietnam service, which shows periods 
of possible depression and excessive alcohol use, as well as 
depictions of his reactions to a variety of circumstances he 
was faced with during Vietnam service.  These may or may not 
be initial manifestations of the veteran's current 
disability.  The Board does not have enough medical evidence 
to decide.  "BVA panels must consider only independent 
medical evidence to support their findings rather than 
provide their own medical judgment." Colvin v. Derwinski, 1 
Vet. App. 171, 172 (1991).  Because there exists no medical 
opinion on the record as to the etiology of the veteran's 
current mental disorder, a medical opinion assessing the 
veteran's current disability and whether it is in any way 
related to service is needed.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Also, the veteran was treated for depression and mood 
disorder, as well as alcoholism, in 2001, during his period 
of service with the Air National Guard.  The Board notes that 
the record is unclear as to which periods of reserve service 
were active duty, which were active duty for training 
(ACDUTRA) and which where inactive duty for training 
(INACDUTRA).  It is imperative that this information be made 
clear to the Board before a final decision can be rendered.  
VA has a duty, under 38 C.F.R. § 3.159(c)(2), to assist the 
veteran to collect relevant information under Federal 
government control.  Verification of the veteran's dates of 
active duty, ACDUTRA, and INACDUTRA is included in this duty.  

Finally, it is clear from the veteran's statements that he is 
claiming entitlement to service connection for alcoholism as 
secondary to his mental disorders.  Under 38 C.F.R. 
§ 3.159(b), VA must notify him of the evidence necessary to 
establish this claim.  The May 2004 notice letter provided 
notice of the evidence necessary for a direct service 
connection claim, but not for a secondary service connection 
claim.  Also, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that informs the veteran of the 
evidence necessary to establish service 
connection for alcoholism on a secondary 
basis, and that is compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Obtain the veteran's entire service 
personnel record and associate it with the 
claims folder.  

3. Verify and document the veteran's dates 
of active duty, active duty for training 
(ACDUTRA), and inactive duty for training 
(INACDUTRA), in both his Navy Reserves 
service period of September 1984 through 
December 1997, and his Air National Guard 
service from December 1997 through 
September 2002.

4. Once the above development occurs, 
afford the veteran a VA mental disorders 
examination to assess the current nature 
and etiology of the veteran's current 
mental disabilities, including, but not 
limited to, Bipolar Disorder, PTSD, and 
Alcoholism.

The claims folder should be provided to 
the VA examiner for review in association 
with the examination.

The examiner should conduct all testing 
necessary, and diagnose all current mental 
disabilities.  The examiner should then 
provide an opinion regarding the etiology 
of the veteran's current disability(ies) 
by addressing the following question:  is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's Bipolar Disorder, PTSD, or other 
currently diagnosed mental disorders were 
caused by disease or injury during 
service?  

If alcoholism is diagnosed, the examiner 
should also address whether the disease is 
proximately due to or a result of the 
mental disorders diagnosed.

A complete rationale should be provided 
for any opinion expressed.  The examiner 
is asked to point to, in the report, any 
documents from the claims folder relied 
upon in rendering the opinion.

5.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



